Case 3:17-cv-00774-TJC-MCR Document 263 Filed 03/25/20 Page 1 of 3 PageID 10825



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


     COMMODITY FUTURES
     TRADING COMMISSION

           Plaintiff,

     v.                                              Case No. 3:17-cv-774-J-32MCR

     JASON B. SCHARF, CIT
     INVESTMENTS LLC,
     BREVSPAND EOOD, CIT
     INVESTMENTS LTD., A&J MEDIA
     PARTNERS, INC., MICHAEL
     SHAH, and ZILMIL, INC.,

           Defendants.



                                        ORDER

           This case is before the Court on the Receiver’s Notice of Proposed

     Continuation of Citrades Receivership Estate and Motion for Approval of

     Contingency Fee Arrangement (Doc. 254). While the Court appreciates the

     proposal, it is uncertain whether the proposed contingency fee arrangement is

     in the best interest of the Citrades Receivership Estate. If the Receiver believes

     that the contingency fee arrangement is in the best interest of the Estate, the

     Receiver and his counsel shall continue to investigate and provide the Court

     with a revised contingency fee arrangement that details a particular recovery
Case 3:17-cv-00774-TJC-MCR Document 263 Filed 03/25/20 Page 2 of 3 PageID 10826



     or proposed lawsuit with an evaluation of their likelihood of success.

     Additionally, any future request for a contingency fee arrangement for recovery

     efforts related to the Citrades Estate shall include information on the Receiver’s

     proposed plan for funds recovered and how recovery efforts will interface with

     Defendant Scharf’s federal criminal proceedings in California. Further, the

     Court will be unwilling to approve a contingency fee exceeding forty percent.

           Accordingly, it is hereby

           ORDERED:

           1.    Receiver’s   Notice    of   Proposed   Continuation     of   Citrades

     Receivership Estate and Motion for Approval of Contingency Fee Arrangement

     (Doc. 254) is DENIED without prejudice.

           2.    Not later than April 30, 2020, the Receiver shall update the Court

     on whether the Receiver still wants to pursue a contingency fee arrangement

     consistent with this Order.

           3.    Not later than April 30, 2020, the Commodity Futures Trading

     Commission shall update the Court on the status of settlement with Defendants

     Scharf and A&J Media. This update shall also address whether the United

     States is pursuing recovery efforts in Mr. Scharf’s criminal case and how such

     recovery efforts would impact the Receiver’s proposed contingency fee

     arrangement.




                                             2
Case 3:17-cv-00774-TJC-MCR Document 263 Filed 03/25/20 Page 3 of 3 PageID 10827



             DONE AND ORDERED in Jacksonville, Florida this 25th day of March,

     2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

     jjb
     Copies to:

     Counsel of record




                                          3
